Case 2:19-cv-06182-DSF-PLA Document 82-19 Filed 08/18/20 Page 1 of 4 Page ID
                                 #:2586




                           Exhibit S
8/13/2020                                   Mail -82-19
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 2 of 4 Page ID
                                             #:2587
       Re: Garcia v. City of LA--failure to provide adequate notice of comprehensive
       cleanups, request to meet and confer
       Shayla R. Myers <SMyers@lafla.org>
       Thu 8/13/2020 11 21 AM
       To: Gabriel Dermer <gabriel.dermer@lacity.org>
       Cc: Felix Lebron <felix.lebron@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Scott Marcus
       <Scott.Marcus@lacity.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Catherine Sweetser
       <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
       Counsel,

       Please be advised that, despite the City's representation on Monday that the City had updated
       the permanent postings around the City to remove references to the enjoined Bulky Item
       Provision, we confirmed that the City has not actually updated the vast majority of the signs in at
       least one of the City's SECZs. There are over 100 signs around the Raymer shelter that have
       not been updated. The City's misrepresentation about this, even while defending itself against a
       motion for contempt, further illustrates why court intervention is necessary, and why we are
       seeking sanctions against the City.

       We intend to bring this to the attention of the Court and will provide documentary evidence at
       that time, but we are letting you know now to ensure the notices are updated in advance of any
       cleanups the City may conduct.

       Thanks,

       Shayla


       Shayla Myers | Senior Attorney
       Legal Aid Foundation of Los Angeles
       7000 S. Broadway | Los Angeles, CA 90003
       213.640.3983 direct | 213.640.3988 facsimile
       www.laﬂa.org | smyers@laﬂa.org




       From: Gabriel Dermer <gabriel.dermer@lacity.org>
       Sent: Wednesday, August 12, 2020 6:51 PM
       To: Shayla R. Myers <SMyers@laﬂa.org>
       Cc: Felix Lebron <felix.lebron@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Scott Marcus
       <Scott.Marcus@lacity.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Catherine
       Sweetser <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
       Subject: Re: Garcia v. City of LA--failure to provide adequate notice of comprehensive cleanups,
       request to meet and confer

       Hi Shayla,
       We are investigating this and will get back to you as soon as we have some information. Thanks.
       On Wed, Aug 12, 2020 at 11 22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
            Counsel,

https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                        1/3
8/13/2020    Case 2:19-cv-06182-DSF-PLA Document       Mail -82-19
                                                              Shayla R. Myers
                                                                        Filed - Outlook
                                                                                 08/18/20 Page 3 of 4 Page ID
                                                         #:2588
            After not conducting comprehensive cleanups for almost ﬁve months and then posting notices
            that violated the Court's preliminary injunction, we have learned that the City has now chosen
            to resume comprehensive cleanups in special enforcement zones without posting any kind of
            notice to residents that the cleanups would resume this week. It is our understanding that this
            occurred at El Puente yesterday, and is currently happening at Schrader. We also understand
            that there are no notices posted in Venice for what we assume may be a cleanup tomorrow.

            This is contrary to the City's actions last week at Beacon, when Mr. Lebron made clear that
            the City posted the paper notices of major cleanings in advance of the cleaning to provide
            "additional notice to unhoused residents in the area because cleanup operations had been
            suspended." We actually disagree with the City's factual representations on this point, but
            based on this representation, we expected that the City would continue to provide notice
            before resuming cleanups in the other SECZs around the City, for the reasons stated by Mr.
            Lebron and also because the City represented in that email that the City intended to use the
            new CARE+ notices for future CARE+ comprehensive cleanups.

            As a result of the City's decision to conduct these cleanups with little or no notice to residents,
            a number of individuals were unaware that the cleanups were happening, and residents have
            lost signiﬁcant belongings. There is no justiﬁcation for the City's failure to provide notice to
            residents that the cleanups were resuming.

            We request you take all necessary steps to stop conducting the comprehensive cleanup
            immediately, and not commence other cleanups until the parties can discuss this.

            Sincerely,
            Shayla Myers | Senior Attorney
            Legal Aid Foundation of Los Angeles
            7000 S. Broadway | Los Angeles, CA 90003
            213.640.3983 direct | 213.640.3988 facsimile
            www.laﬂa.org | smyers@laﬂa.org




            This message contains information from the Legal Aid Foundation of Los Angeles which may be
            confidential and/or privileged. If you are not an intended recipient, please refrain from any
            disclosure, copying, distribution or use of this information and note that such actions are
            prohibited. If you have received this transmission in error, kindly notify the sender and
            immediately delete this email and any files that may be attached.
       --
       Gabriel S. Dermer
       Assistant City Attorney
       Business and Complex Litigation
       Office of the City Attorney
       200 N. Main Street, City Hall East
       Room 675
       Los Angeles, CA 90012
       Phone: (213) 978-7558
       Fax: (213) 978-7011
       Email: gabriel.dermer@lacity.org
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                          2/3
8/13/2020                                   Mail -82-19
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 4 of 4 Page ID
                                             #:2589




       *****************Confidentiality Notice *************************
       This electronic message transmission contains information
       from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
       attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
       aware that any disclosure, copying,
       distribution or use of the content of this information is prohibited. If you have received this
       communication in error, please notify us immediately by e-mail and delete the original message and
       any attachments without reading or saving in any manner.
       ********************************************************************




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                       3/3
